FILED
                              NOT FOR PUBLICATION                           NOV 25 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


WENCESLAO DE JESUS ESTEVEZ-                      No. 10-70638
GALLARDO,
                                                 Agency No. A099-528-859
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      Wenceslao de Jesus Estevez-Gallardo, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s decision denying his

application for asylum, withholding of removal, and relief under the Convention

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We

review for substantial evidence the agency’s factual findings. Zehatye v. Gonzales,

453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny in part and grant in part the

petition for review, and we remand.

      Substantial evidence supports the agency’s denial of CAT relief because

Estevez-Gallardo has not shown it is more likely than not he will be tortured by or

with the consent or acquiescence of the government of El Salvador if he is

returned. See Zheng v. Holder, 644 F.3d 829, 835-36 (9th Cir. 2011).

      Estevez-Gallardo argued in his brief to the BIA, and in his brief to this court,

that he feared persecution in El Salvador based on a social group consisting of his

family. In denying Estevez-Gallardo’s claims, the BIA did not address this

argument, nor did it have the benefit of this court’s decisions in Henriquez-Rivas v.

Holder, 707 F.3d 1081 (9th Cir. 2013) (en banc), Cordoba v. Holder, 726 F.3d
1106 (9th Cir. 2013), and Pirir-Boc v. Holder, 750 F.3d 1077 (9th Cir. 2014), or

the BIA’s decisions in Matter of M-E-V-G-, 26 I. & N. Dec. 227 (BIA 2014), and

Matter of W-G-R-, 26 I. & N. Dec. 208 (BIA 2014). Thus, we remand Estevez-

Gallardo’s asylum and withholding of removal claims for the agency to analyze his

argument in the first instance, and to determine the impact, if any, of these

decisions. See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).


                                           2                                    10-70638
   Each party shall bear its own costs for this petition for review.

   PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                       3                               10-70638